                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00952-ADA
    DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00953-ADA
              Plaintiff,                        §     CIVIL ACTION 6:20-cv-00956-ADA
                                                §     CIVIL ACTION 6:20-cv-00957-ADA
    v.                                          §     CIVIL ACTION 6:20-cv-00958-ADA
                                                §
    ONEPLUS TECHNOLOGY                          §
    (SHENZHEN) CO., LTD.,                       §
              Defendant.                        §




                                  SCHEDULING ORDER

             Deadline                                          Item


     May 18, 2021               Plaintiff serves preliminary6 infringement contentions in the
                                form of a chart setting forth where in the accused product(s)
                                each element of the asserted claim(s) are found. Plaintiff shall
                                also identify the earliest priority date (i.e. the earliest date of
                                invention) for each asserted claim and produce: (1) all
                                documents evidencing conception and reduction to practice for
                                each claimed invention, and (2) a copy of the file history for
                                each patent in suit.

     May 25, 2021               The Parties shall submit an agreed Scheduling Order. If the
                                parties cannot agree, the parties shall submit a separate Joint
                                Motion for entry of each Order briefly setting forth their
                                respective positions on items where they cannot agree. Absent
                                agreement of the parties, the Plaintiff shall be responsible for
                                the timely submission of this and other Joint filings.

6
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served, and should do so seasonably upon identifying any such
material. Any amendment to add patent claims requires leave of court so that the Court can address
any scheduling issues.


                                                15
             Deadline                                        Item


    July 13, 2021              Defendant serves preliminary invalidity contentions in the
                               form of (1) a chart setting forth where in the prior art
                               references each element of the asserted claim(s) are found, (2)
                               an identification of any limitations the Defendant contends are
                               indefinite or lack written description under section 112, and
                               (3) an identification of any claims the Defendant contends are
                               directed to ineligible subject matter under section 101.
                               Defendant shall also produce (1) all prior art referenced in the
                               invalidity contentions, (2) technical documents, including
                               software where applicable, sufficient to show the operation of
                               the accused product(s), and (3) summary, annual sales
                               information for the accused product(s) for the two years
                               preceding the filing of the Complaint, unless the parties agree
                               to some other timeframe.

    July 27, 2021              Parties exchange claim terms for construction.

    August 10, 2021            Parties exchange proposed claim constructions.

    August 17, 2021            Parties disclose extrinsic evidence. The parties shall disclose
                               any extrinsic evidence, including the identity of any expert
                               witness they may rely upon with respect to claim construction
                               or indefiniteness. With respect to any expert identified, the
                               parties shall identify the scope of the topics for the witness’s
                               expected testimony.7 With respect to items of extrinsic
                               evidence, the parties shall identify each such item by
                               production number or produce a copy of any such item if not
                               previously produced.
    August 17, 2021            Deadline to meet and confer to narrow terms in dispute and
                               exchange revised list of terms/constructions.

    August 24, 2021            Plaintiff files Opening claim construction brief, including any
                               arguments that any claim terms are not indefinite.

    September 14, 2021         Defendant files Responsive claim construction brief.


    September 28, 2021         Plaintiff files Reply claim construction brief.




7
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.


                                               16
            Deadline                                            Item


    October 12, 2021             Defendant files a Sur-Reply claim construction brief.

    October 15, 2021             Parties submit Joint Claim Construction Statement.

                                 See General Issues Note #9 regarding providing copies of the
                                 briefing to the Court and the technical adviser (if appointed).

    October 18, 2021             Parties submit optional technical tutorials to the Court and
                                 technical adviser (if appointed).8

    October 28, 2021             Markman Hearing at 9:30 a.m. (1.5 hours)

    October 29, 2021             Fact Discovery opens; deadline to serve Initial Disclosures per
                                 Rule 26(a).

    December 8, 2021             Deadline to add parties.


    December 22, 2021            Deadline to serve Final Infringement and Invalidity
                                 Contentions. After this date, leave of Court is required for any
                                 amendment to Infringement or Invalidity contentions.

                                 This deadline does not relieve the Parties of their obligation to
                                 seasonably amend if new information is identified after initial
                                 contentions.




    February 16, 2022            Deadline to amend pleadings. A motion is not required unless
                                 the amendment adds patents or patent claims. (Note: This
                                 includes amendments in response to a 12(c) motion.)

    May 4, 2022                  Deadline for the first of two meet and confers to discuss
                                 significantly narrowing the number of claims asserted and
                                 prior art references at issue. Unless the parties agree to the
                                 narrowing, they are ordered to contact the Court’s Law Clerk




8
  The parties should contact the law clerk to request a Box link so that the party can directly upload
the file to the Court’s Box account.



                                                 17
         Deadline                                   Item


                     to arrange a teleconference with the Court to resolve the
                     disputed issues.

May 16, 2022         Close of Fact Discovery.


July 1, 2022         Opening Expert Reports.


August 12, 2022      Rebuttal Expert Reports.


September 9, 2022    Close of Expert Discovery.


September 16, 2022   Deadline for the second of two meet and confers to discuss
                     narrowing the number of claims asserted and prior art
                     references at issue to triable limits. To the extent it helps the
                     parties determine these limits, the parties are encouraged to
                     contact the Court’s Law Clerk for an estimate of the amount
                     of trial time anticipated per side. The parties shall file a Joint
                     Report within 5 business days regarding the results of the
                     meet and confer.

September 23, 2022   The parties shall file a Joint Report within 5 business days
                     regarding the results of the meet and confer.

September 30, 2022   Dispositive motion deadline and Daubert motion deadline.

                     See General Issues Note #9 regarding providing copies of the
                     briefing to the Court and the technical adviser (if appointed).

October 14, 2022     Oppositions to dispositive motions and Daubert motions.

October 28, 2022     Replies in support of dispositive motions and Daubert
                     motions.

November 14, 2022    Serve Pretrial Disclosures (jury instructions, exhibits lists,
                     witness lists, discovery and deposition designations).

December 2, 2022     Serve objections to pretrial disclosures/rebuttal disclosures.




                                     18
           Deadline                                         Item


 December 9, 2022             Serve objections to rebuttal disclosures and File Motions in
                              limine.

 December 16, 2022            File Joint Pretrial Order and Pretrial Submissions (jury
                              instructions, exhibits lists, witness lists, discovery and
                              deposition designations); file oppositions to motions in
                              limine.

  January 3, 2023             File Notice of Request for Daily Transcript or Real Time
                              Reporting. If a daily transcript or real time reporting of court
                              proceedings is requested for trial, the party or parties making
                              said request shall file a notice with the Court and e-mail the
                              Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com

                              Deadline to meet and confer regarding remaining objections
                              and disputes on motions in limine.

 January 11, 2023             File joint notice identifying remaining objections to pretrial
                              disclosures and disputes on motions in limine.

 January 17, 2023             Final Pretrial Conference. The Court expects to set this date
                              at the conclusion of the Markman Hearing.

 February 6, 2023             Jury Selection/Trial. The Court expects to set these dates at
                              the conclusion of the Markman Hearing.



It is SO ORDERED this 12th day of July, 2021.




                                              19
